I. The rights to take stock in the several corporations belong to the plaintiff as remainder-man (Peirce v. Burroughs, 58 N.H. 302, 303; Law v. Alley, 67 N.H. 93), and the income thereof only is payable to the defendant as life tenant.
II. The $200 received from the gas light company, May 4, 1893, and derived from a sale of a portion of its corporate property, which was purchased and represented by the issue of capital stock, was not, either in form or in substance, a division of earnings, but a division of so much of the capital of the corporation, and as such goes to the remainder-man (Wheeler v. Perry, 18 N.H. 307, 314), subject to the payment of interest thereon to the tenant for life.
III. Dividends being rightfully payable only from the profits of a corporation, the fifty per cent dividend upon the seventy shares of Manchester  Lawrence Railroad stock is, in the absence of evidence to the contrary, presumptively to be regarded as a dividend from the earnings, income, and profits of the capital invested in the Manchester  Lawrence road, and therefore as belonging to the defendant as life tenant. Lord v. Brooks, 52 N.H. 72 78, 79; 2 Per. Tr. (3d ed.), ss. 544, 545, and notes; 5 Am.  Eng. Enc. Law 725-727, 729.
Case discharged.
All concurred. *Page 409